



Exhibit 10.8(a)
UPS MANAGEMENT INCENTIVE PROGRAM
Amended and Restated Terms and Conditions
Approved November 8, 2018
1.
Establishment, Objectives and Duration.

1.1
Establishment of the Program and Effective Date. The Compensation Committee of
the Board of Directors of United Parcel Service, Inc. (“Committee”) hereby
amends and restates the Management Incentive Program (“MIP”) as adopted
effective as of January 1, 2011, to provide for Management Incentive Awards
pursuant to the United Parcel Service, Inc. 2018 Omnibus Incentive Compensation
Plan, as amended from time to time (“ICP”). This document sets forth the rules
under which Management Incentive Awards will be made and administered for
Eligible Employees. Capitalized terms will have the meanings set forth in
Section 7 herein.

These amended and restated MIP Terms and Conditions will be effective for MIP
Awards granted on or after January 1, 2019 (“MIP Effective Date”).
1.2
Objectives of the MIP. The objectives of MIP are to align incentive pay with
annual performance. The MIP also aligns the interests of UPS employees and
shareowners by strengthening the link between key business objectives and
incentive compensation.

1.3
Duration of the Program. The MIP shall commence on the MIP Effective Date and
shall remain in effect, subject to the right of the Committee to amend or
terminate the MIP at any time pursuant to Section 6.3 hereof.

2.
Administration.

2.1
Authority of the Committee. The MIP will be administered by the Committee, which
shall have the same power and authority to administer the MIP as it does to
administer the ICP.

2.2
Delegation. Except with respect to the obligations assigned to the Committee to
determine awards for Management Committee Employees, including those identified
in Sections 4.1.5, 4.2.4, 5.3.2.2 and 7.6, and to amend or terminate the MIP as
described in Section 6.3, the Committee may delegate its power, authority and
duties as identified herein to the UPS Salary Committee or the UPS Management
Committee or any members thereof. The UPS Salary Committee shall have those
powers, authority and duties expressly delegated to it herein, including, for
example, to make MIP Awards to Eligible Employees who are not Management
Committee Eligible Employees, together with any other powers, authority and
duties delegated to it by the Committee.

2.3
Decisions Binding. All decisions of the Committee shall be final, conclusive and
binding on all persons, including the Company, its stockholders, any Eligible
Employee, and their estates and beneficiaries. Further, all of the decisions of
the UPS Salary Committee or any other delegatee of the Committee within the
scope of the



1



--------------------------------------------------------------------------------





applicable delegation shall be final, conclusive and binding on all persons as
if made by the Committee.
3.
Eligibility for Awards. Only an Eligible Employee shall be considered for a MIP
Award. The UPS Salary Committee shall have broad discretion to determine the
eligibility criteria for Eligible Employees other than Management Committee
Eligible Employees. An employee who is eligible for an award under the UPS
International Management Incentive Program shall not also be an Eligible
Employee under the MIP for the same Plan Year. If an employee (other than a
Management Committee Eligible Employee) could be considered for either the UPS
International Management Incentive Program or the MIP in the same Plan Year, the
Salary Committee shall determine which program he or she will participate in
based on the employee’s status on the MIP Eligibility Date. In addition, the
Salary Committee shall have complete discretion to make appropriate adjustments
for employees (other than Management Committee Eligible Employees) who transfer
from an employment category covered by the UPS International Management
Incentive Program to the MIP during any Plan Year.

4.
MIP Awards. The MIP Award is comprised of two types of awards, a Performance
Incentive Award and an Ownership Incentive Award.

4.1
Performance Incentive Award.

4.1.1
Eligible Employees (other than Management Committee Eligible Employees). The
Performance Incentive Award for each Eligible Employee (other than a Management
Committee Eligible Employee) is determined by multiplying the Eligible
Employee’s Annualized Salary by the MIP Factor and the Eligible Employee’s
Performance Incentive Award Target as set forth on Exhibit A. Annualized Salary
and the Performance Incentive Award Target are determined as of the MIP Record
Date for the applicable Plan Year.

4.1.2
Business Elements. The UPS Salary Committee shall have broad discretion to
establish the business elements upon which the MIP Factor for a Plan Year will
be based and shall establish and communicate those business elements as soon as
reasonably practicable each Plan Year.

4.1.3
MIP Factor, Award Determination. The UPS Salary Committee shall have broad
discretion to determine the MIP Factor for each Plan Year based on performance
with respect to the business elements described in Section 4.1.2. At the end of
each Plan Year, the UPS Salary Committee will examine the performance in respect
of each business element, will establish the MIP Factor for such Plan Year and
will calculate the amount of the Performance Incentive Award to each Eligible
Employee (other than a Management Committee Eligible Employee) employed on the
MIP Eligibility Date and will grant the Performance Incentive Award to each such
Eligible Employee. At the UPS Salary Committee’s direction, each Eligible
Employee will receive written notification of his or her award.

4.1.4
Minimum MIP Factor. Prior to the end of any Plan Year, the UPS Salary Committee
may establish a minimum MIP Factor that will result in payment of a minimum
Performance Incentive Award for each Eligible Employee (other than a Management
Committee Eligible Employee) employed on the MIP



2



--------------------------------------------------------------------------------





Eligibility Date for such Plan Year without regard to the performance in respect
of the business elements in the final quarter of such Plan Year. The UPS Salary
Committee may communicate any such minimum MIP Factor to the Committee.
4.1.5
UPS Management Committee. The Committee must approve and grant the Performance
Incentive Award for any Management Committee Eligible Employee.

4.2
Ownership Incentive Award.

4.2.1
General. The Ownership Incentive Award for each Eligible Employee for a Plan
Year is equal to the product of the Eligible Employee’s Ownership Incentive
Award Percentage as set forth on Exhibit B (based on the Eligible Employee’s
classification as of the MIP Record Date for the Plan Year for which the award
is made) and the value of the Shares the Eligible Employee is deemed to own as
of the last full trading day on the New York Stock Exchange (“NYSE”) for such
Plan Year (or such other trading date as may be selected by the UPS Salary
Committee), but not in excess of the Eligible Employee’s monthly rate of Base
Salary as of the MIP Record Date.

4.2.2
Deemed Ownership and Value of Shares. An Eligible Employee will be deemed to own
the number of Shares equal to the sum of (i) the number of Shares deposited in
the Eligible Employee’s family group accounts, (ii) the number of his or her
unvested Restricted Stock Units, RPUs (excluding those unvested RPUs granted in
connection with the Long-Term Incentive Performance Program) and dividend
equivalent units (“DEUs”) associated with those units, (iii) the number of his
or her restricted Shares and (iv) the number of Shares held for the Eligible
Employee’s UPS Deferred Compensation Plan account. The value of a Share will be
equal to the closing price on the NYSE of a share of UPS Class B common stock on
the date as of which deemed ownership of Shares is determined.

4.2.3
Year End Determinations. At the end of each Plan Year, the UPS Salary Committee
will calculate the Ownership Incentive Award for each Eligible Employee
(including each Management Committee Eligible Employee). The UPS Salary
Committee will grant the Ownership Incentive Award to each Eligible Employee who
is not a member of the UPS Management Committee. At the UPS Salary Committee’s
direction, each Eligible Employee will receive written notification of his or
her award.

4.2.4
UPS Management Committee. The Committee must approve and grant the Ownership
Incentive Award for any Management Committee Eligible Employee.

4.3
Maximum Individual Award.

4.3.1
ICP Limitations. The value of the Electable Portion of the MIP Award for an
Eligible Employee for any calendar year when added to the value of other cash
awards made to that Eligible Employee under the ICP in the same calendar



3



--------------------------------------------------------------------------------





year shall not exceed the value of 600,000 Shares. The value of the portion of
the MIP Award made in RPUs to an Eligible Employee for any calendar year when
added to the value of other RPUs or Restricted Performance Shares granted under
the ICP to that Eligible Employee in the same calendar year shall not exceed the
value of 600,000 Shares.
4.4
Pro-rated Awards. The Committee shall have broad discretion to establish rules
for making pro-rated Performance Incentive Awards to Management Committee
Eligible Employees who are actively employed for less than the entire Plan Year.
The UPS Salary Committee shall also have broad discretion to establish rules for
making pro-rated Performance Incentive Awards to Eligible Employees (other than
Management Committee Eligible Employees) who are actively employed as full-time
managers or supervisors for less than the entire Plan Year. Reasons for
proration include, but are not limited to, the following: approved leaves of
absence (including, but not limited to, disability leave, workers’ compensation
leave, Family and Medical Leave Act, military leave or personal leave), transfer
from full-time management to part-time management status, mid-year hires,
temporary assignments, Retirement or death.

5.
Payment of Awards.

5.1
Form and Timing. The MIP Award for any Plan Year shall be paid as follows:

5.1.1
Electable Portion. At the election of the Eligible Employee in accordance with
Section 5.2.1, one-third (one-half for Eligible Employees classified as Mid
Managers or Supervisors) of the value of the MIP Award (the “Electable Portion”)
less applicable taxes will be (i) paid in cash or Shares or any combination
thereof, (ii) contributed to a UPS tax-qualified defined contribution plan
(subject to the terms and conditions of that plan), or (iii) contributed to a
UPS tax-qualified health savings account (subject to the terms and conditions of
that plan), where available, in each case no later than March 15 of the
immediately following Plan Year.

5.1.2
RPUs. The remainder of the value of the MIP Award will be paid in the form of
RPUs, the value of which will be equal to two-thirds (one-half for Eligible
Employees classified as Mid Managers or Supervisors) of the value of the MIP
Award. A bookkeeping account will be maintained for RPU awards and such account
will be adjusted for DEUs each time dividends are paid on Shares.

5.1.3
First MIP Award. Notwithstanding the foregoing, an Eligible Employee’s first MIP
Award less applicable taxes will be paid no later than March 15 of the following
Plan Year entirely in Shares.

5.2
Elections With Respect To Electable Portion.

5.2.1
Cash, Shares or Qualified Plan. Except as provided in Section 5.1.3, an Eligible
Employee (other than a Management Committee Eligible Employee) may elect in
accordance with rules established by the UPS Salary Committee the extent to
which the Electable Portion is paid in cash, Shares, contributed to a UPS
tax-qualified defined contribution plan (subject to the terms and conditions of
that plan), or contributed to a UPS tax-qualified health savings



4



--------------------------------------------------------------------------------





account (subject to the terms and conditions of that plan), where available.
Such election will be made before the date that the Electable Portion is
scheduled to be paid and within the period established by the UPS Salary
Committee for such elections. Any portion elected to be contributed to a
tax-qualified plan that cannot be contributed to that plan because of the
limitations on contributions to that plan will be paid to the Eligible Employee
in cash.
5.2.2
UPS Deferred Compensation Plan. Prior to the beginning of the Plan Year during
which a MIP Award is earned, Eligible Employees who are eligible to make
deferral elections under the UPS Deferred Compensation Plan may elect to defer
all or a portion of the Electable Portion of any award for such Plan Year in
accordance with the terms of the UPS Deferred Compensation Plan. If an Eligible
Employee dies before the Electable Portion of a MIP Award is paid, any such
deferral election shall be null and void and the MIP Award, if any, payable with
respect to such Eligible Employee shall be determined in accordance with Section
5.5.

5.3
Vesting.

5.3.1
Electable Portion. The Electable Portion vests on the MIP Eligibility Date for
the Plan Year for which the MIP Award is made provided the Eligible Employee is
continuously employed by the Company or an affiliate through such date. However,
the UPS Salary Committee may establish rules that provide for vesting of the
Electable Portion at other dates or under other circumstances for Eligible
Employees who are not Management Committee Eligible Employees.

5.3.2
RPUs.

5.3.2.1
General. RPUs and DEUs will vest in full one year following the MIP Grant Date,
provided the Eligible Employee remains continuously employed with the Company or
an affiliate through the vesting date. Shares underlying the vested RPUs and
DEUs will be transferred to an Eligible Employee’s account as soon as
administratively practicable following the vesting date, but in no case later
than the end of the month in which the vesting occurs.

5.3.2.2
Termination of Employment. If employment terminates by reason of Disability or
Retirement, the then unvested portion of the RPUs and DEUs will be fully vested,
but Shares will be transferred to the former Eligible Employee as if the former
Eligible Employee had continued to be employed with the Company or an affiliate.
If employment terminates by reason of death, the unvested portion of the RPUs
and DEUs will vest completely upon the date of death and Shares attributable to
the vested portion will be transferred to the estate of a deceased Eligible
Employee within 90 days of the date of death. The UPS Salary Committee shall
have broad discretion to vary the vesting terms of an RPU for an Eligible
Employee who became an Employee as a result of an acquisition or a merger;
provided, however, that any such recommendation with respect to an Eligible
Employee who is a



5



--------------------------------------------------------------------------------





member of the UPS Management Committee must be approved by the Committee.
5.3.3
Shares. The portion, if any, of the MIP Award payable in Shares will be vested
on the date of grant provided the Eligible Employee is continuously employed by
the Company or an affiliate through the MIP Eligibility Date for the Plan Year
for which the MIP Award is made. However, the UPS Salary Committee may establish
rules that provide for vesting of the Shares at other dates or under other
circumstances.

5.4
Tax Withholding. MIP Awards will be reduced for applicable taxes or the Eligible
Employee shall remit taxes in accordance with Article 16 of the ICP.

5.5
Death. Notwithstanding any contrary provision of the MIP and subject to Section
5.4, the following provisions shall apply if an Eligible Employee (other than a
Management Committee Eligible Employee) dies before the MIP Award for a Plan
Year is paid in cash or RPUs are granted with respect to such MIP Award.

5.5.1
Death Before MIP Eligibility Date. If an Eligible Employee dies during the Plan
Year and before the MIP Eligibility Date, a prorated portion of his or her MIP
Award for such Plan Year shall be fully vested and payable entirely in cash to
his or her estate as soon as practicable and no later than 90 days after the UPS
Salary Committee learns of his or her death. The Performance Incentive Award
will be calculated at target for such Eligible Employee’s job classification and
salary on his or her date of death, and prorated based on his or her number of
calendar months of active employment completed in such Plan Year. The Ownership
Incentive Award will be equal to the product of the deceased Eligible Employee’s
Ownership Incentive Award Percentage and the value of the Shares the Eligible
Employee was deemed to own as of the last full trading day on the NYSE prior to
the date of death, but not greater than his or her monthly rate of Base Salary
as of the date of death.

5.5.2
Death after MIP Eligibility Date and Before Payment. If an Eligible Employee
dies after the MIP Eligibility Date and before the MIP Award for a Plan Year is
paid, his or her actual MIP Award for such Plan Year shall be paid entirely in
cash to his or her estate as soon as practicable and no later than 90 days after
the UPS Salary Committee learns of his or her death.

6.
Miscellaneous.

6.1
Awards Subject to the Terms of the ICP. MIP Awards are subject to the terms of
the ICP.

6.2
Section 409A Compliance. Each MIP Award is intended either to be exempt from
Section 409A or to comply with Section 409A. The Electable Portion is intended
to be exempt from Section 409A as a short term deferral. To the extent that
benefits provided under RPUs constitute deferred compensation for purposes of
Section 409A and to the extent that deferred compensation is payable upon a
“separation from service” as defined in Section 409A, no amount of deferred
compensation shall be paid or transferred to the Eligible Employee as a result
of the Eligible Employee’s



6



--------------------------------------------------------------------------------





separation from service until the date which is the earlier of (i) the first day
of the seventh month after the Eligible Employee’s separation from service or
(ii) the date of the Eligible Employee’s death (the “Delay Period”). All amounts
subject to the Delay Period shall be transferred to the Eligible Employee
promptly after the Delay Period.
6.3
Amendment and Termination. The Committee may amend, alter, suspend or terminate
the MIP, any Exhibit and any award granted under the MIP at any time subject to
the terms of the ICP. Any amendment shall be in writing and approved by the
Committee. The UPS Salary Committee may make administrative amendments to the
MIP and the Exhibits from time to time provided that any such amendment shall be
reviewed with the Committee and a copy of such amendment kept with the records
of the MIP. An administrative amendment does not include any amendment that
would materially change the terms and conditions of the MIP that were previously
approved by the Committee, including, by way of example, any increase or
decrease in the amount of a MIP Award, the Performance Incentive Award Target,
or the Ownership Incentive Award Percentage.

7.
Definitions. Except as set forth below, capitalized terms will have the meanings
set forth in the ICP.

7.1
Annualized Salary. For each Plan Year, an Eligible Employee’s monthly rate of
Base Salary determined as of the MIP Record Date multiplied by 12.

7.2
Base Salary. The annual or monthly rate, as applicable, of an Eligible
Employee’s base salary as determined as of the MIP Record Date of the Plan Year
for which the MIP Award is made or, if earlier, the date of death.

7.3
Committee. The Committee as defined in Section 1.1.

7.4
Company. United Parcel Service, Inc.

7.5
DEUs. Dividend equivalent units for dividends paid on a share of UPS class A
common stock determined as follows:

7.5.1
(a) in the case of Share dividends, by multiplying the per Share dividend by the
number of RPUs and DEUs credited to the Eligible Employee’s account prior to the
adjustment for the dividend; and

7.5.2
(b) in the case of a cash dividend or non-Share property dividend, by (i)
multiplying the cash dividend paid per Share or the fair market value of the
property transferred per Share by the number of RPUs and DEUs credited to the
Eligible Employee’s account prior to adjustment for the dividend and (ii)
dividing the product obtained in (i) by the closing price on the NYSE of UPS
class B common stock on the last full trading day before the dividend is paid.

Each DEU shall have a value equal to one share of UPS class A common stock.
7.6
Disability. Disability as defined in the long-term disability plan of the
Company or an affiliate under which the Eligible Employee is eligible for
coverage or if there is no such plan, disability as determined by the UPS Salary
Committee in its discretion for



7



--------------------------------------------------------------------------------





an Eligible Employee who is not a Management Committee Eligible Employee and by
the Committee in its discretion for a Management Committee Eligible Employee.
7.7
Electable Portion. The portion of the MIP Award described in Section 5.1.1.

7.8
Eligible Employee. For each Plan Year, (i) an Employee (other than a Management
Committee Eligible Employee) who (a) is classified at the supervisor level or
above on the MIP Record Date, (b) is continuously employed with the Company or
an affiliate through the MIP Eligibility Date, (c) satisfies such other
eligibility criteria as may be developed from time to time by the UPS Salary
Committee, (d) is recommended by his or her managers and (e) approved by the UPS
Salary Committee and (ii) a Management Committee Eligible Employee.

7.9
ICP. The United Parcel Service, Inc. 2018 Omnibus Incentive Compensation Plan,
as amended from time to time, or any successor plan and any reference to a
particular section of the ICP shall include a reference to the comparable
section (as determined by the Committee) of the successor plan.

7.10
Management Committee Eligible Employee. For any Plan Year, an Employee who is a
member of the UPS Management Committee as of the MIP Record Date.

7.11
Management Incentive Award. The awards granted under the ICP.

7.12
MIP. The UPS Management Incentive Program, as amended from time to time.

7.13
MIP Award. The Performance Incentive Award and the Ownership Incentive Award.

7.14
MIP Effective Date. The date set forth in Section 1.1.

7.15
MIP Eligibility Date. December 31 of the Plan Year (or such other date as may be
selected by the UPS Salary Committee).

7.16
MIP Factor. For each Plan Year, the factor (expressed as a percentage)
determined by the UPS Salary Committee pursuant to Section 4.1.3. to reflect
performance with respect to the business elements identified for the Plan Year.

7.17
MIP Grant Date. The date that MIP RPUs are deposited into participants’
accounts.

7.18
MIP Record Date. For each Plan Year, December 1 (or such other date as may be
selected by the UPS Salary Committee).

7.19
NYSE. New York Stock Exchange.

7.20
Ownership Incentive Award. The award described in Section 4.2.

7.21
Ownership Incentive Award Percentage. The Ownership Incentive Award Percentage
described in Exhibit B.

7.22
Performance Incentive Award. The award described in Section 4.1.

7.23
Performance Incentive Award Target. The Performance Incentive Award Target
described in Exhibit A.



8



--------------------------------------------------------------------------------





7.24
Plan Year. Calendar year, January 1 - December 31.

7.25
Retirement. Means (a) the attainment of age 55 with a minimum of 10 years of
continuous employment accompanied by the cessation of employment with the
Company and all Subsidiaries, (b) the attainment of age 60 with a minimum of 5
years of continuous employment accompanied by the cessation of employment with
the Company and all Subsidiaries, or (c) “retirement” as determined by the
Committee in its sole discretion.

7.26
RPU. Restricted Performance Unit.

7.27
Shares. Shares of the Class A common stock of the Company.



9



--------------------------------------------------------------------------------





EXHIBIT A
CLASSIFICATION
As of MIP Record Date of the Plan Year for which the award is made.
PERFORMANCE INCENTIVE AWARD TARGET
CEO
165%
Management Committee
130%
Region Manager
90%
District Manager
85%
Region Staff Manager
75%
District Staff Manager
60%*
Mid Manager
34%*
Supervisor
17%*



* Supervisors, Mid Managers and District Staff Managers in select business units
or sales management positions may have different Performance Incentive Award
Targets. District Staff Managers may have a Performance Incentive Award Target
from 34%‑60%. Mid Managers may have a Performance Incentive Award Target from
9%-34%. Supervisors may have a Performance Incentive Award Target from 4.5%-17%.




10



--------------------------------------------------------------------------------





EXHIBIT B
CLASSIFICATION
As of MIP Record Date of the Plan Year for which the award is made.
OWNERSHIP INCENTIVE AWARD PERCENTAGE
CEO
1.25%
Management Committee
1.50%
Region Managers
1.75%
District Managers
2.00%
Region Staff Managers
2.25%
District Staff Managers
2.50%
Mid Managers
3.00%
Supervisors
3.50%



An Ownership Incentive Award will not exceed the Eligible Employee’s monthly
rate of Base Salary determined as of the MIP Record Date for such Plan Year.


11

